Aldis, J.
I. The 8th section of chap. 20, p. 143 Comp. Stat. requires the town superintendent to obtain full and satisfactory evidence of the good moral character of school-teachers ; and to ascertain by personal examination their qualifications to instruct and govern a school; and to give them certificates of their qualifications. The statute distinguishes between good' moral character and qualifications to teach school. The first the superintendent is to ascertain by inquiry, the second by personal examination, and to this he is to certify. The certificate fully complies with the statute.
II. The Act of 1858, sec. 6, provides that the public money shall be divided among the districts according to the average daily attendance of the scholars, instead of the number of scholars between four and eighteen years of age. Sections 7 and 8 *625provide for tlie furnishing of a school register in which the •teacher shall “ keep a true record of the daily attendance of each scholar, and at the close of his school shall enter in the register •correct answers to all inquiries therein addressed to teachers, and shall return such register to the district clerk previous to the receipt of his wages as teacher.” The district clerk is to file the register with the town .clerk with certain returns verified by his oath; and no portion of the public money shall be distributed to .a district whose register is not properly filled out.
In this case the teacher kept a record of the daily attendance of her scholars; but she did not answer the interrogatories addressed to teachers, nor certify as to the correctness of her record of attendance as required. It would seem that her record is imperfect or inacurate in some respects. In consequence of her neglect the district lost $4.50 of public money, which they otherwise would have had. The district claims that for such neglect she forfeits all right to wages by virtue of the «clause in the 8th section, whieh enumerates her duties and closes by saying, “ and return such register to the district clerk previous to the receipt of his wages as such teacher.” The duties, imposed on teachers by that section of the act are, very important. The reeord of attendance is the basis for the distribution of the public money, and the answers to the statistical inquiries embody facts important for ascertaining the practical working and utility of our school system and for the improvement of our ■schools.
We think however that it was not the intention of the Legislature to secure the performance of these duties by subjecting the teacher to a forfeiture of wages for non-performance of these duties. The statute is rather directory — pointing out with minuteness the duties to be done and the manner and time of doing them. The thirty-four inquiries require very great minuteness and accuracy in matters of detail connected with the school and the district. If the clause we have above quoted, works a forfeiture of wages, any one omission or neglect in these matters would produce this result. This seems to us a more harsh and severe penalty than the law could have intended to visit upon negligence even in such matters. We think the Legislature *626intended to rely for the faithful performance of these duties— first, upon clearly specifying to the teacher what was to be done, and secondly, by securing through the presumed fidelity and good intent of the teacher, and through the examinations, visits, vigilance and zeal of the superintendents, prudential committees and visitors, a zealous and diligent attendance to these duties.
It is observed too, that no language is used expressly providing for a forfeiture of wages ; and it seems to us that so serious a penalty likely to be visited upon many young persons throughout the state for slight failures and neglects, would not nave been enacted without plain and express words declaring a forfeiture.
It seems, just and reasonable, however, and one of the instruments for securing the faithful working of the system, that the teacher should be liable to make good to the district the amount of the public money which the neglect of the teacher causes the town to lose.
As the county court allowed the teacher the whole amount of her wages without deducting for the $4,50, we reverse the judgment and render judgment for the plaintiff for the eighteen dol.lars deducting therefrom the $4,50 and interest on it to the December term, 1861, and allowing interest on the balance to this date._